Citation Nr: 0925839	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  08-37 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent 
disabling for left sternoclavicular strain.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1997 to December 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to an initial rating in excess 
of 10 percent disabling for left sternoclavicular strain.  
The Veteran contends that his condition is more severe than 
contemplated by a 10 percent rating.

The most recent VA Compensation and Pension (C&P) examination 
evaluating the Veteran's left sternoclavicular strain was 
performed in June 2007.  In December 2007 the Veteran sought 
treatment for his left sternoclavicular strain and the doctor 
noted that the Veteran complained of worsening pain at the 
time of treatment.  Additionally, in the Veteran's October 
2008 Substantive Appeal, the Veteran stated that his 
condition had worsened over time.  As the Veteran states that 
his symptoms have worsened since the June 2007 VA C&P 
examination the Board must remand this matter to afford the 
Veteran a contemporaneous VA examination to assess the 
current nature, extent, and severity of his left 
sternoclavicular strain.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 
(1995).

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2008). 
 In Bell v. Derwinski, 2 Vet. App. 611 (1992), the U.S. Court 
of Appeals for Veterans Claims held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  

The claims file does not contain any treatment records dated 
after December 2007.  In the Veteran's Notice of 
Disagreement, dated in January 2008, he stated that he 
continues to seek treatment at a VA clinic.  Attempts should 
be made to obtain and associate with the claims folder any 
records of the Veteran's treatment at the VA dated since 
December 2007, upon receipt of authorization and prior to 
conducting the VA examination.  

Accordingly, the case is REMANDED via the AMC for the 
following action:

1.  Request all VA treatment records 
pertaining to the Veteran dated since 
December 2007.

2.  After completion of the above, arrange 
for the Veteran to undergo an appropriate 
VA examination to determine the nature, 
extent, and severity of his left 
sternoclavicular strain.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
All indicated tests and studies should be 
performed including range of motion tests.  
The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached in a legible report.

3.  Thereafter, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




